Exhibit 10.10(d)

 



Collateral Contract

Reference No. : 2016 zhenzhongyinbudiezi No.0045

Pledgor: Ganzhou Highpower Technology Co., Ltd

Business License: 440307503274740

Legal Representative: Dangyu Pan

Address: Shuixi Industry Zone, Zhanggong, Ganzhou, Jiangxi

Postal code: 341000

Deposit A/C and financial institutions: Industrial and Commercial Bank of China,
Gongjiang Branch, Ganzhou, 1510221909000036225

Telephone: 0797-7373907; Facsimile: 0797-7373867

 

Pledgee: Bank of China, Buji Sub-branch.

Legal Representative: DENG ZHENGBO

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 0755-22337156 ; Facsimile: 0755-28772290

 

To guarantee the performing of the principle contract stated in Clause 1, both
party agrees the following:

Clause 1 Principle Contract

1. The principle contract is “Comprehensive credit contract (2016
zhenzhongyinbuexiezi No 0000445)” and its supplements signed between Creditor
and Debtor, Springpower Technology (Shenzhen) Co., Ltd

 

Clause 2 Principle Creditor’s rights and the period

Unless otherwise agreed, the creditor’s rights under the following contracts and
the creditor’s rights occurred before the engagement of this contract constitute
the principle creditor’s rights of this contract.

1.       The creditor’s right occurred under comprehensive contract starting
from the date of effectiveness, and end upon the expiration of all the specific
creditor’s rights.

 

Clause 3 The maximum amount guaranteed

1.       The maximum amount assumed guaranteed is:

Currency: Renminbi

Amount (Capital letter): sixty million only

Amount (in numbers): 60,000,000.00

2.       The principle creditor’s rights under the principle contract constitute
the principle creditor’s rights under this contract, which includes: loan
principle, interest, compound interest, punitive interest, liquidated damage,
the cost for realization of the creditor’s right (includes but not limited to
the announcement fee, delivery fees, appraisal fees, legal fees, travel
expenses, assessment fees, auction fees, the property preservation fee,
compulsory execution fee and etc), as well as the Pledgee’s loss due to the
breach of covenants.

The sum of the above terms constitutes the maximum amount of guaranteed for this
contract.

 

Clause 4 The Collateral

For details of the collateral please refer to the appendix” Details of the
underlying assets”.

During the period of collateral, if the Collateral is broken or damaged, Pledgee
is entitled to the primary rights for compensation from insurance, compensation
or subsidy, Pledgee can withdraw the compensation amount even though the
collateral period is undue



 

 

 

If the Collateral is buildings, Pledgor should notify the Pledgee immediately
after the Pledgor acknowledged the removal of the building. If the compensation
of the removal is through change of property, Pledgor should coordinate the paid
off of the principle of creditor’s rights with debtor and Pledgee per Pledgee’s
request, or replace the Collateral with the new building or new collateral per
Pledgee’s request. After the original Collateral is lost and the new Collateral
is not yet registered, Pledgor should provide additional guarantee by qualified
guarantor. For the compensation that is in the form of cash, Pledgee is entitled
to the primary rights from compensation, and entitled to the right to request
the Pledgor to deposit the cash into the appointed custody accounts, and
subsequent security by deposit contract should be signed and effected.

 

Clause 5 The registration

With 15 days after the sign-off of this contract, Pledgor and Pledgee should
finish the registry in the authorities.

Pledgor and Pledgee should file a change in registry with the authorities within
10 days after the change.

 

Clause 6 The possession and management of the Collateral

The possession and management of the Collateral will be on the Pledgor, however,
the certifications of rights should be under the custody of the Pledgee. Pledgor
should accept the inspection and check from time to time.

Pledgor should properly maintain the Collateral to ensure the safety and
well-being of the Collaterals, Pledgor should take responsibility on daily
maintenance and repairs.

Without the written consent of the Pledgee, Pledgor is not allowed to transfer,
lend, invest, or restructure the Collateral. With Pledgee’s written consent, the
proceedings of disposal should be deposited in the appointed accounts.

 

Clause 7 The circumstances that the value of the Collaterals is diminished

Before the creditor’s rights has been fully paid off, Pledgee is entitled to the
right to stop Pledgor’s behavior, if such behavior is diminishing the value of
the underlying assets. Pledgee is entitled to the right to request Pledgor to
recover the value of the asset or provide additional guarantee to secure the
proportion of lost.

If the Pledgor failed to recover the value of the asset nor can it provide
addition guarantee, Pledgee might request early pay-off of the creditor’s
rights. Pledgee might execute the rights to assume guarantee responsibility if
the Pledgor refused the above.

If the diminished value is due to the irresistible reason, Pledgor should take
action to avoid further deteriorate and notify the Pledgee in writing
immediately

 

Clause 8 Interest generated from the account receivables

The interest generated from the pledged account receivables should be assumed
responsible to the creditor’s rights after the deduction of the cost of
collecting those interests.

 

Clause 9 Insurance of the underlying assets (Optional)

The mortgagor shall apply to insurance companies and the mortgagee shall be
negotiated and insurance time limit according to the both sides talks things
over certain risks insured, the insured amount shall not be less than the
mortgaged property assessment value, the policy content shall comply with the
requirements of the mortgagee, shall not do harm to the mortgagee rights
restrictive conditions. Before the principal claim this contract fully pay off,
the mortgagor shall not be any reason to interrupt, terminate, modify or change
the policy, and shall take all reasonable and necessary measures to ensure the
insurance stipulated in this article remain valid. If the mortgagor is not
insured, or in violation of the agreement, the mortgagee has the right to
determine insurance or continue to insure the mortgaged property, insurance fee
shall be borne by the mortgagor, and can and therefore may give the loss caused
by the mortgagee shall be recorded in the balance of creditor's rights. / days
after signing this contract, the mortgagor shall be submitted to the mortgagee,
the mortgaged property insurance policy original will because of insurance
events and enjoys insurance gold to request authority transferred to the
mortgagee. Pay off before the main creditor's rights in this contract. The
insurance policy original by the mortgagee of the tube. 

 

 



Clause 10 The guarantee responsibilities

Under the circumstance that, the debtor of principle contract failed to pay off
the creditor’s rights when due (on due date or early termination date), the
pledge is assumed to be responsible in accordance with this contract.

The due date in the previous sentence means the repayment date agreed in the
principle contract. The early termination date is the termination date request
by creditor per law or per agreements under the principle contracts.

 

Clause 11 The way and period of the pledgee’s rights

Once guarantee responsibility established, Pledgee is entitled to the right to
request the execution of the assumption of the guarantee ‘s responsibility in
accordance to law and regulation.

Pledgee should execute the rights within the duration of action.

 

Clause 12 The realization of the pledgee’s rights

Once guarantee responsibility is assumed, Pledgee is entitled to the right to
request the execution immediately. The execution action includes but is not
limited to compromise for discount, sale the assets through auction, etc.
Pledgor should cooperate on the above mentioned actions. The proceeds received
after the cost of execution, should be use to pay off the principle creditor’s
rights under the principle contracts.

Under the circumstance that, the expiration of account receivables is earlier
than the expiration of the principle creditor’s rights, the amount collected
from the pledged account receivables by Pledgor should be deposited in the
appointed account. And the deposit should still assume the guarantee
responsibility for the undue principle creditor’s rights.

Pledgor’s rights on other guarantee contracts or collateral contracts should not
have an impact on the performing of this contract. Pledgor should assume
responsibility under this contract rather than plea with the execution in order.

 

Clause 13 The relationship between this contract and the principle contract

Upon the termination or early termination of the principle contract, Pledgor
assumed guarantee responsibility on occurred debt.

The change of principle contract will not be informed to the Pledgor unless
under the following circumstances, change of currency, interest rate, amount,
period, or other terms which might affect the increase of the amount of the
principle creditor’s rights or extend the effective period of the principle
contract. Pledgor remains to assume the guarantee responsibility to the changed
principle contract.

Under the previous stated circumstance which Pledgor’s consent is required,
Pledgor is entitled to the right to reject the assumption of the guarantee
responsibility on the incremental portion.

Under the circumstances that, Pledgee provide the letter of credit, trade
financing services to debtor under the principle contract, Pledgor won’t be
notified but assumed guarantee responsibility. It is the Pledgee’s
responsibility to register for the incremental business contract.

 

 

 



Clause 14 Statements and Commitments

Pledgor’s statement:

1.       Pledgor is legally registry and operating, and owning the full civil
rights required by this contract.

2.       Pledgor committed that no joint owner attached on the Collateral, or if
any, written consents has been obtained. Pledgor agreed to hand over the written
consent to Pledgee for custody.

3.       Signing and performing the contract is the true will of Pledgor,
Pledgor has been granted all necessary authorizations in effect before signing
the contract. The contract does not form a default for other contracts signed
and performed by Pledgor. It is Pledgor’s responsibility to complete all
required approvals, registrations, permits and filings.

4.       All documents and information provided by Pledgor to Pledgee are true,
complete, accurate and effective.

5.       Pledgor did not conceal all the other creditor’s rights, factoring and
financing attached to the underlying assets.

6.       Under the circumstances that new creditor’s rights are attached on the
underlying assets or significant argue and dispute on the underlying contracts,
Pledgor should notify Pledgee immediately.

7.       If the Collateral is construction in process, Pledgor committed that no
other creditor’s rights is attached, if any, a written consent of abortion is
obtained. Pledgor agreed to hand over the written consent to Pledgee for
custody.

 

Clause 15 Default of the contract

Pledgor’s absent or delay in the registration procedure will be considered the
event of default. Pledgee’s loss from the default should be compensated by
Pledgor.

 

Clause 16 Breach of covenants

Any of the following situations would be considered as breach of contract
covenant:

1.       Pledgor is in violation with the previous terms of the contract,
transferred or disposed all or part of the assets.

2.       Pledgor impeded in any form Pledgee’s execution the rights.

3.       Under the clause 7 of this contract that diminished of the value of the
accounts receivables, and Pledgor cannot provide additional guarantee.

4.       The statements of the Pledgor are untrue or in violation with its
commitments

5.       Pledgor is in violation with other rights and obligations agreed in
this contract.

6.       Pledgor is or will be under significant business changes such as
termination of operation, dismissal or bankruptcy.

7.       Pledgor breaches the covenants on other credit line contracts with
Party B or other affiliated institutions of Bank of China.

When any of the above mentioned situations noticed, Pledgee will perform the
following in separate or all at the same time:

1)       Request Pledgor to rectify within a definite time.

2)       Reduce, temporarily pause or permanently terminate Pledgor’s Credit
limit in part or in all

3)       Temporarily pause or permanently terminate in part or in all of
Pledgor’s application on specific credit line under this contract.

4)       Announce the immediate expiration on all the credit lines granted under
this contract and affiliated specific credit line contracts.



 

 

 

5)       Terminate or release this contract, terminate or release in part or in
all of the affiliated specific credit line contracts as well as the other
contracts signed between Pledgor and Pledgee

6)       Request compensation from Pledgor on the losses thereafter caused.

7)       Assume the guarantee responsibility on Guarantors.

8)       Other necessary procedures on Party B’s concern

 

Clause 17 Rights reserved

Either party might reserve part of or all of the rights under this contract and
the affiliated specific credit line contracts, this does not imply the party has
surrendered or remitted the unperformed rights and obligations.

Either party might sometimes tolerate, extend or delay the execution of certain
rights, this does not deem as the party has surrendered or remitted the rights.

 

Clause 18 Change, Modification, Termination and Partial invalid

Upon negotiation and agreed by both parties, this contract can be changed and
modified, the written record of the changes and modifications should form the
inseparable part of this contract.

Unless ruled by law or both parties formed a separate agreement, the contract
would not be terminated prior to all the rights and obligations defined are
fulfilled.

Unless ruled by law or both parties formed a separate agreement, the void of
single terms under this contract should no invalid other contract under this
contract.

 

Clause 19 Applicable Law and Resolution for Dispute

1. This contract entered into according with the People’s Republic of China, and
applicable to the law of the People’s Republic of China.

2. The resolution of dispute should be appealed in Party B or other Bank of
China subsidiaries defined in this contract or other affiliated contracts

 

Clause 20 Attachments

Details of underlying assets.

 

Clause 21 Other terms and conditions

1. Without Pledgee’s prior written approval, Pledgor is not allowed to transfer
the rights and obligations under this contract to 3rd Parties.

2. Pledgor should give the consent that, Pledgee might somehow authorize other
affiliated institutions of Bank of China to perform the obligation. The
performing party is entitled to all the rights and obligations under this
contract and the affiliated credit line contracts, the performing party reserves
the rights to appeal a resolution of dispute if necessary.

3. The contract has equivalent restrictions to the successors or inherits of
both parties.

4. Unless otherwise agreed, the domicile addresses stated in this contract are
for corresponding use; both parties should notify each other in writing about
any changes of its domicile addresses.

5. The title and name of business product is for business purposes, will not
used for interpretation of the contract terms and the rights and obligations.

6. Special agreements between Pledgor and Pledgee, If the realization value of
the underlying assets excesses the maximum amount of guarantee specified in
Clause 3, Pledgor agree that the primary compensation to Pledgee will not
restricted to the amount defined in Clause 3 and Clause 10.Pledgee entitled the
compensation from the full proceeds from disposal.

 

 

 



Clause 22 Effectiveness of the contract

This contract is established and enters into effective upon signing or sealing
by the legal representatives (or person-in-charge) of Pledgor and Pledgee or
their duly authorized agents, together with sealing by the company chop.

The pledge is established upon the effectiveness of this contract.

This contract will be printed and signed in six copies, Pledgor and the debtor
hold one copy each, Pledgee holds three copies, the registration authority holds
one copy, each copy has the same legal effect

 

Stamp of Pledgor

Signature of director or authorized representative /s/ Dangyu Pan

/s/ [COMPANY SEAL]

Stamp of Pledgee (if Pledgee is a corporation)

Signature of legal representative or authorized representative /s/ Deng Zhengbo

Attachment:



 

 

